DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/12/2021.  Claims 2, 3, 5-12 and 14-21 are pending for consideration in this Office Action.

Response to Amendment

The double patenting rejection has been withdrawn in light of the terminal disclaimer filed.
Terminal Disclaimer

The terminal disclaimer filed on 4/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,709,291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 2, the prior art, Brander (US2007/0210737) and Yue (CN201041397Y) does not teach the method as recited, in particular “...calculating, by 

As per independent Claim 11, the prior art, Brander (US2007/0210737) and Yue (CN201041397Y) does not teach the device as recited, in particular “...calculate, based on a user input and the data from the one or more sensor systems, user-requested data; generate a graphical indication of the user-requested data; compare an estimated environment parameter associated with an access opening to stored user-configured data; determine a recommendation for the access opening based on the comparing; transmit a control instruction to a control system of the access opening; and display an output of the graphical indication and the recommendation,” when added to the other features claimed in independent Claim 11.

As per independent Claim 16, the prior art, Brander (US2007/0210737) and Yue (CN201041397Y) does not teach the device as recited, in particular “...receive, at a computing device, data from one or more sensor systems; calculate, by the computing device and based on a user input received by the computing device and the data from the one or more sensor systems, user-requested data; output, to a display of the computing device, a graphical indication of the user-requested data; compare, by the 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LARRY L FURDGE/Primary Examiner, Art Unit 3763